Jones, J.
I concur in reversing the judgment. The laches and action of the plaintiff has been such as not to entitle him to favorable consideration by a court of equity.
I am unwilling to make this case a precedent for granting relief under circumstances of such gross and inexcusable neglect.
Monell, J.—Dissented.
Note.—The general term order entered on above decision by defendant without notice to the plaintiff, reversed the judgment below and dismissed the complaint.
Thereafter plaintiff at a subsequent general term moved for a re-argument, or, if that was denied, for a resettlement of the order entered so that it should provide for a new trial, instead of a dismissal of the complaint.
The motion for a reargument was denied, and that for a resettlement granted.
The decision is reported, post.